FILED
                             NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LINO ANDRES ROMERO-CAMPOS; et                    No. 09-71364
al.,
                                                 Agency Nos. A098-591-670
              Petitioners,                                  A098-591-671
                                                            A098-591-672
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted January 10, 2011 **
                               San Francisco, California

Before: BEEZER, TALLMAN and CALLAHAN, Circuit Judges.

       Lino Andres Romero-Campos, Blanca Luz Martinez-Martinez, and Claudia

Marcela Campos-Martinez, natives and citizens of El Salvador, petition pro se for

review of the Board of Immigration Appeals' order dismissing their appeal from an


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge's decision denying their application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA's determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006). We deny the petition for review.

      We reject petitioners’ claim that they are eligible for asylum and

withholding of removal based on their anti-gang political opinion or membership

in a particular social group. See Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46

(9th Cir. 2008) (rejecting as a particular social group “young men in El Salvador

resisting gang violence,” and holding that general aversion to gangs is not a

political opinion); Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(“[t]he Real ID Act requires that a protected ground represent ‘one central reason’

for an asylum applicant's persecution”). Accordingly, because petitioners failed to

demonstrate that they were or will be persecuted on account of a protected ground,

we deny the petition as to the asylum and withholding claims. See Barrios v.

Holder, 581 F.3d 849, 856 (9th Cir.2009).
      Substantial evidence also supports the agency's denial of CAT protection

because petitioners failed to establish it is more likely than not they will be tortured

if they return to El Salvador. See Santos-Lemus, 542 F.3d at 747-48.

      PETITION FOR REVIEW DENIED.